Citation Nr: 0924430	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spondylosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1953 to November 
1955. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.

In April 2009 the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his cervical 
spondylosis had its onset during active service.


CONCLUSION OF LAW

Cervical spondylosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated March 2004 
and August 2007.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran is claiming entitlement to service connection for 
degenerative spondylosis due to an injury incurred while in 
active service.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there are requires a combination of manifestations 
sufficient to indentify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Service treatment records do not reflect any findings or 
complaints of neck pain or cervical spine disability.  
Service treatment records do indicate that the Veteran 
underwent a severe injury in 1953 when he was struck in the 
face by the butt of a rifle.  Post-service records show that 
the Veteran first claimed service connection for a back 
condition in February 2004, nearly 50 years after service.  
In a March 2004 statement the Veteran reported having been 
attacked by several soldiers in December of 1953.  He stated 
that he was hit in the mouth with a rifle and had to have 
four teeth removed as a result.  He also stated that since 
that time he has had upper back trouble and that in 1981 he 
had back surgery at the Methodist Hospital in Lubbock, Texas.

In July 2004 the RO denied the Veteran's claim for an upper 
back/cervical spine condition, finding that the Veteran's 
service treatment records were negative for any complaint or 
findings of an upper back or cervical spine condition.  The 
Veteran submitted a Notice of Disagreement with this decision 
in May 2005.  A Statement of the Case was issued in August 
2005 and the Veteran filed a Substantive Appeal (VA Form 9) 
in September 2005.  Supplemental Statements of the Case were 
issued in June 2007, November 2007, April 2008 and December 
2008, each denying service connection.  

VA treatment records begin in June 2004, after the Veteran 
initiated his service connection claim.  At that time the 
Veteran reported experiencing neck pain starting after the 
1953 event outlined in the March 2004 statement.  He stated 
that his neck pain got progressively worse until in 1981 he 
needed to have a neck surgery at the C6-C7 area.  The 
examiner found a scar in the neck supporting the herniated 
cervical disc operation from 1981.  The examiner also opined 
that it was likely that the degenerative changes of cervical 
spondylosis were triggered by the flexion/extension injury 
caused by the rifle hitting the teeth.  He further stated 
that to support service connection evidence of neck pain 
starting at the time of military service was needed.  Absent 
that evidence the examiner stated that service connection 
should be granted on the basis of a benefit of doubt or 
speculation.

An additional VA examination was performed in July 2004.  
Similar symptomatology was noted, but the examiner determined 
that based on the duration of time from the original trauma 
to the neck surgery in 1981 the Veteran's neck condition was 
less likely than not a result of his military service.  

Further VA examinations from June 2007 and November 2008 show 
that the Veteran reiterated his statements about being struck 
in the face with a rifle butt while in service and 
experiencing neck pain shortly thereafter.  These examiners 
both determined that based on the duration of time from the 
original trauma in 1953 to the neck surgery in 1981 it was 
less likely than not that the Veteran's current neck 
condition was a result of military service.

A spinal analysis from Clark Chiropractic in March 1971 
indicated that the Veteran had weakness in the left arm, 
elbow and hand.  The treatment report showed treatment for 
neck pain, right hip pain, right big toe, left hand and 
wrist, and left hand and arm.  The report did not contain a 
diagnosis of an upper back or cervical condition and did not 
indicate that the Veteran's neck pain was related to service.

A treatment report from Dr. Butler in March 2001 indicated 
that the Veteran suffered from cervical strain.  However, the 
Methodist Hospital notified the RO that they were unable to 
locate treatment records for the Veteran because they did not 
maintain records that far back.

The Veteran also submitted a statement from Dr. Charles Jones 
in March 2008, which stated that after a review of the 
Veteran's neck and upper spine with recent X-rays he felt 
that the Veteran's pain and loss of motion were at least as 
likely as not caused by the rifle hit to the mouth while he 
was in service.  No other rationale was provided.  Dr. Jones 
submitted an additional statement in March 2009 more 
thoroughly discussing his rationale and explaining the 
records he used to form his opinion.  

In a personal statement in July 2007 the Veteran reiterated 
his earlier statement about being struck in the mouth in 
1953.  He stated that after his time in service he went to 
work for a natural gas company and lived with his neck and 
back aches.  In August 2007 the Veteran submitted another 
statement wherein he claimed to have undergone treatment for 
his back pain at Malone-Hogan Hospital by a Dr. Riley.  He 
stated that Dr. Riley is now deceased and that the hospital 
no longer exists.

In his April 2009 hearing before the undersigned Veterans Law 
Judge the Veteran testified to his belief that being struck 
by the rifle in the face during service resulted in the 
current injury to his cervical spine.  The Veteran also 
stated that he had never injured his back in any other way.  
He further explained that he had not sought treatment before 
because complaining was discouraged while in service and he 
was able to choose jobs that were not as demanding on his 
cervical spine.  He also stated that shortly after service he 
saw a chiropractor but that these records no longer existed.

The lack of contemporaneous medical evidence is not an 
absolute bar to the Veteran's ability to prove his claim of 
entitlement to disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  

Because the medical evidence of record is ambivalent and 
contradictory the Board requested a medical expert opinion in 
May 2009.  Dr. Peckham, an orthopedic surgeon, provided that 
opinion.  In her opinion Dr. Peckham stated that her medical 
opinion was based on a review of the entire case file.  Dr. 
Peckham opined that the establishment of a causal 
relationship between the in-service injury and currently 
diagnosed degenerative spondylosis hinges on a history of 
symptoms onset at the time of injury and the persistence of 
those symptoms until the time of diagnosis and treatment.  
She concluded by stating that it is as likely as not that the 
Veteran's service injury is the cause of his present 
degenerative spondylosis. 

When assessing the probative value of a medical opinion, the 
access to claims files and thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The Board notes that the Veteran's lay statements have 
primarily been consistent throughout the years.  The medical 
evidence of record also reflects that cervical spondylosis 
multi-factorial and associated with a "wear and tear" 
process.  

Considering the nature of the disability, the Veteran's 
consistent statements about his in-service injury, his 
statements about post-service symptoms, the current 
diagnosis, and the opinion of Dr. Peckham, and resolving 
doubt in the Veteran's favor, the Board finds that the 
Veteran's cervical spondylosis had its onset in service.  See 
Hodges v. West, 13 Vet. App. 287, as amended (2000).  


ORDER

Service connection for cervical spondylosis is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


